TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00691-CV


Russell Silverman, Appellant

v.

Barbara Gayl Ancira, Appellee




FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
NO. C2008-1060B, HONORABLE CHARLES A. STEPHENS II, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Russell Silverman has filed a Voluntary Dismissal of Appeal.  We grant the motion
and dismiss this appeal.  See Tex. R. App. P. 42.1(a)(1).

  
						G. Alan Waldrop, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed on Appellant's Motion
Filed:   March 26, 2009